Citation Nr: 0739307	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  95-42 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a low back disorder from October 23, 1993, to June 1, 2006.

2.  Entitlement to an evaluation in excess of 40 percent for 
a low back disorder from June 2, 2006, forward.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esquire


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1975 to November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to a 
compensable rating.  In a June 2002 rating decision the RO 
granted entitlement to an increased rating of 20 percent, 
effective from October 23, 1993.  In September 2004, the 
Board remanded the case to the RO to allow the veteran an 
opportunity to present evidence at a personal hearing.  In 
January 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge, a transcript of 
which is of record.  

This case was before the Board for a second time in June 
2005, at which time VA treatment records and a VA examination 
were requested.  The actions requested in that remand were 
undertaken and the case came before the Board for a third 
time in February 2007, at which time the Board issued a 
decision denying the veteran's claims of entitlement to an 
evaluation in excess of 20 percent for a low back disorder 
from October 23, 1993, to June 1, 2006; and entitlement to an 
evaluation in excess of 40 percent for a low back disorder 
from June 2, 2006, forward.  

Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In July 2007, the Court issued an Order granting a Joint 
Motion for Remand, primarily instructing that the Board 
provide more detailed reasons and bases and to address 
specifically identified evidence in accordance with analyzing 
and adjudicating the increased rating claims.  

Along with this Decision, the Board has issued a separate 
decision, specifically an Order to Vacate its prior decision 
dated February, 1 2007.  

As was mentioned in the Board's (now vacated) February 2007 
decision, the veteran has raised a claim of entitlement to a 
total rating based upon individual unemployability due to 
service- connected disabilities (TDIU).  This claim has not 
yet been addressed and is referred to the RO for 
adjudication.


FINDINGS OF FACT

1.  Prior to June 2, 2006, the veteran's low back disorder 
was not productive of severe limitation of motion of the 
lumbar spine; severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldwaithe's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion; 
ankylosis of the lumbar spine; or severe intervertebral disc 
syndrome manifested by recurring attacks with intermittent 
relief.

2.  Prior to June 2, 2006, the veteran's low back strain was 
not productive of intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.

3.  Prior to June 2, 2006, the veteran's low back strain was 
not productive of unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.

4.  Based upon June 2, 2006, VA examination results, the 
veteran's low back strain is evidenced by forward flexion 
limited to 30 degrees, extension to 10 degrees, bilateral 
lateral flexion to 20 degrees, and bilateral rotation to 25 
degrees, all without discomfort or pain.

5.  Since October 23, 1993, the veteran's low back strain has 
been manifested neurologically by L4-5 radiculopathy and MRI 
evidence of radiculitis involving the S1 nerve root, 
affecting the left leg only, primary manifested by complaints 
of pain and wholly sensory symptoms, without motor 
involvement, impairment of strength or foot drop.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for a low back disorder from October 23, 1993, to 
June 1, 2006, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5286-5295 (2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5286-5295 (2004); 38 
C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.45, 4.71a, Diagnostic 
Code 5237 (2007).

2.  The criteria for a rating in excess of 40 percent for a 
low back disorder, from June 2, 2006, forward, have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5237 (2007).

3.  The schedular criteria for a 10 percent rating for left-
sided neuropathy are met effective from October 23, 1993.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.124a, Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, the VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the veteran's claim on appeal 
was initially adjudicated by the RO in May 1995, over 5 years 
before the enactment of the VCAA in November 2000.  
Furnishing the veteran with VCAA notice prior to initial 
adjudication was clearly an impossibility; VA's General 
Counsel has held that the failure to provide VCAA notice 
prior to initial adjudication in such circumstances does not 
constitute error.  See VAOGCPREC 7- 2004.

However, the RO did provide the veteran with letters in 2005 
and 2006 which meet the notification requirements of the 
VCAA, prior to readjudicating his claim in a July 2006 
Supplemental Statement of the Case (SSOC).  Hence, the Board 
finds that VA's failure in not completely fulfilling VCAA 
notice requirements prior to the RO's initial adjudication of 
the claim is harmless.  Prickett v. Nicholson, 20 Vet. App. 
370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
[supplemental] statement of the case). 

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006), that timing errors such as this do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be specifically pled.  In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  As discussed in the preceding paragraph, 
the veteran received such notice and was given the 
opportunity to respond.  The veteran and his representative 
have pointed to no prejudice resulting from the timing of the 
VCAA notice.

Letters dated in 2005 and 2006 specifically addressed the 
veteran's claim for increased compensation and fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  
Regarding the first element, in letters dated in June 2005 
and May 2006, the RO informed the veteran that if he felt his 
service-connected low back disorder had increased in severity 
beyond the rating assigned, he should submit current medical 
evidence to support his claim.  Regarding the second element, 
in those VCAA letters, the RO informed the veteran that it 
would obtain any VA medical records or any private medical 
records if the veteran completed a consent form for such 
records. Accordingly, VA medical records dated from the 
1990's and current to 2006 are on file.  Regarding the third 
element, the RO informed the veteran to complete consent 
forms regarding private records, and to tell the RO about any 
VA/private medical records that he wanted the RO to obtain.  
The VCAA notice letters that were provided to the veteran 
also contained the "fourth element," inasmuch as the veteran 
was made aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  The 2005 and 
2006 letters asked him to send any relevant information or 
evidence in his possession to VA.  See Pelegrini II, at 120-
121. 

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, and he has taken full advantage of 
these opportunities, submitting evidence and argument over 
the years in support of his claims and testifying at a 
January 2005 hearing before the Board.  Viewed in context, 
the furnishing of the VCAA notice after the decision that led 
to the appeal did not compromise "the essential fairness of 
the [adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 
103, 115 (2005).  The veteran has had a "meaningful 
opportunity to participate effectively" in the processing of 
his claim.  Id., at 120-21.  Therefore, with respect to the 
timing requirement for the VCAA notice, the Board concludes 
that to decide this appeal would not be prejudicial to the 
claimant.  Moreover, because there is no indication that 
there exists any evidence which could be obtained which would 
have an effect on the outcome of this case, no further VCAA 
notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].  

The Board also notes that the veteran in this case is 
represented by an attorney who is clearly familiar with the 
case, as evidenced through his pleadings to the Court.  There 
is little doubt after even a cursory reading of these 
documents that the attorney and the veteran have actual 
knowledge of the evidence and argument need to substantiate 
the claim.  See generally Dalton v. Nicholson, 21 Vet. App. 
23 (2007) [holding that claimant was not prejudiced by RO's 
failure to provide VCAA notice where the claimant, through 
counsel, demonstrated actual knowledge of the information and 
evidence necessary to substantiate his claim].  The Board 
further observes that the most recent Joint Motion made no 
reference to any VCAA notice compliance problem.  Nor has the 
veteran's attorney raised any concerns with respect to VCAA 
notice.  The Board is therefore confident that if the Court 
had any comments concerning VCAA notice, such would have 
surfaced in the prior Court Order so that any deficiencies 
could be corrected.

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, elements (1), (2), and (3) are not at issue as 
the veteran has already been service-connected for a 
disabilities of the lumbar spine.  Moreover, as explained 
above, the veteran has already been provided notice of 
element (4) degree of disability, by the 2005 and 2006 VCAA 
letters, as well as in a SSOC issued in July 2006.  The July 
2006 SSOC also advised the veteran of the evidence needed to 
substantiate the earliest possible effective date for any 
potential increase the Board might assign, thereby providing 
notice of element (5).

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

The duty to assist the veteran also has been satisfied in 
this case.  All available service medical records as well as 
VA and private medical records and examinations pertinent to 
the claim on appeal are in the claims file and have been 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  Additional evidence was presented for the 
file in October 2007 which was accompanied by a waiver.  In 
compliance with the statutory requirements of 38 U.S.C.A. § 
5103A and 7105(d) as well as 38 C.F.R. § 3.103(b), the VA has 
provided the veteran and his representative with a SOC and 
SSOCs, informing them of the laws and regulations relevant to 
the veteran's claim and, in particular, what was needed to 
achieve a higher rating for his service-connected back 
disorder.  See Dingess, 19 Vet. App. at 473.  For these 
reasons, the Board concludes that the VA has fulfilled the 
duty to assist the appellant in this case.

Factual Background

At the outset, the Board notes that the only additional 
evidence added to the record since the issuance of the 
February 2007 Board decision (now vacated) consists of a 
private medical statement of Dr. W. dated in October 2007, 
which was accompanied by a waiver of agency of original 
jurisdiction/RO review of that evidence.  Accordingly, the 
Board's recitation of the facts remains essentially the same 
as was reported in the February 2007 decision, with some 
minor changes and additions, as well as the inclusion of the 
newly submitted evidence.  

Service connection for a back injury was awarded in a March 
1978 rating decision based on service medical records which 
indicated that the veteran's lower back was injured in an 
automobile accident in April 1977.  At that time, a 10 
percent evaluation was assigned under Diagnostic Code 5295, 
effective from November 1977.

In a February 1980 rating action, the RO increased the 
veteran's disability rating to 20 percent disabling effective 
from September 1979.  In a February 1985 rating decision, a 
noncompensable evaluation was assigned effective from May 
1985.  In a May 1995 rating decision, the RO denied a 
compensable evaluation for the veteran's low back disorder 
and the veteran appealed that decision.

The record contains a private medical statement of Dr. J. 
dated in August 1996, indicating that the veteran had 
complaints of low back and left leg pain.  The doctor stated 
that the disability rating on an unoperated stable condition 
with documented injury and pain would be 7% of the whole 
person.

VA records dated in August 1996 indicate that the veteran had 
a long history of low back pain, but indicate that X-ray 
films revealed no back problem.  A September 1996 CT scan 
revealed degenerative joint disease of the lumbar spine at 
multiple levels.

Private medical records dated in 1997 indicated that the 
veteran suffered from degenerative joint disease of the low 
back as well as chronic low back pain radiating into the left 
lower extremity and mention that he had changed jobs due to 
back pain.

The veteran underwent a VA examination in September 1997.  
The report indicated that the veteran complained of pain, 
weakness and stiffness, without fatigability and lack of 
endurance.  It was reported that mild flare-ups occurred 
about once a month.  It was also noted that the veteran had 
lost his job as a letter carrier because he did not fit the 
job profile due to his back problems.  The report indicated 
that the veteran used a back brace.  Range of motion testing 
revealed active and passive forward bending of 45 degrees; 
backward bending of 15 degrees; right and left lateral 
bending of 30 degrees, and rotation to 50 degrees 
bilaterally.  The examiner commented that pain started at the 
extremes of motion and that motion was restricted by pain.  
There was no evidence of back spasms or weakness of any 
muscle group.  Neurological evaluation was normal except for 
complaints of pain radiating to the left leg.  Motor, 
sensation and straight leg raising tests were normal.  X-ray 
films of the back were normal.  A CT scan revealed no lumbar 
disc disease, but revealed mild bulgings and restriction of 
the nerve root canal.

The VA examiner concluded that the location of the back pain, 
the history and the CT scan findings, indicated that one or 
more of the intervertebral foramina were constricted on the 
left side, matching the veteran's symptoms.  The examiner 
opined that the veteran's symptoms should be considered 
service-connected and that noted that he had a moderate 
amount of disability, probably corresponding to a 20 percent 
disability evaluation, due to back pain.

Another VA examination was conducted in December 1997 and the 
claims folder was reviewed.  Examination revealed no spasm 
and some tenderness.  Range of motion testing revealed 
forward bending of 55 degrees; backward bending of 15 
degrees; right and left lateral bending of 30 degrees, and 
rotation to 40 degrees bilaterally.  He was able to squat to 
nearly full range and to stand on his toes and heels.  It was 
noted that ankle deep tendon reflexes were not elicited on 
the left side and were about +1 on the right side.  The 
examiner summarized that the veteran appeared to have some 
L4-5 nerve root compression on the left side that could be 
considered radiculopathy.  A diagnosis of post-traumatic low 
back pain syndrome with some clinical evidence of an L4-L5 
radiculopathy, moderately disabling at this time, was made.  
The examiner opined that the present back condition was a 
carry-over from the original injury incurred in 1977 which 
had become progressively worse over the years due to the type 
of work he had been doing.

A January 1998 MRI revealed some mild bilateral L5-S1 facet 
hypertrophy, with some possible mild bilateral L5-S1 neural 
foraminal narrowing, without evidence of significant nerve 
root compression, herniated discs or any other significant 
abnormality.  The VA examiner observed that the L5-S1 facet 
hypertrophy should cause back pain, but not radiculopathy.

In a June 2002 rating decision, a 20 percent evaluation for 
low back strain was granted under DC 5295, effective from 
October 1993, based primarily on 1997 and 1998 VA examination 
findings which indicated that the veteran had pain, moderate 
limitation of motion and infrequent spasms.

The veteran presented testimony at a hearing held before the 
undersigned Veterans Law Judge in January 2005.  The veteran 
indicated that he had received private treatment for his back 
in 1996, the records of which are on file, but indicated that 
he had received more recent treatment from VA in 2000; the 
records of which he did not believe were of record.  The 
veteran testified that treatment for his back had included 
epidurals and medications including Ibuprofen and Darvocet 
for pain and flare-ups.  The veteran testified that he was 
participating in VA vocational rehabilitation after he could 
no longer continue with his employment as a letter carrier 
due to back problems.

VA medical records dated from 1998 to 2002 include an entry 
dated in October 2000 which shows that the veteran complained 
of constant lower back pain radiating into the left leg.  In 
December 2000, the veteran requested a prescription for an 
exacerbation of chronic low back pain, rated as an 8 on a 
scale of 10 in terms of pain.  Records show that the 
veteran's problems with radiating back pain continued from 
2001 to 2006.

A VA examination was conducted in June 2006 and the claims 
folder was reviewed.  The veteran reported that he had 
experienced left lower extremity pain radiation since 1990, 
and indicated that these symptoms had persisted since then.  
The veteran's chief complaint related to pain of lumbar spine 
radiating from the thigh to the foot of the left leg.  It was 
observed that back pain did not impact walking, but that 
prolonged standing produced pain.  It was reported that the 
veteran did not use a cane, brace, walker or other assistive 
device.  The report indicated that the veteran was not 
working because he had to quit due to back and leg pain.  The 
veteran denied having any major flare-ups or incapacitating 
episodes due to back pain during the past two years, but 
noted that he was cautious in his activities.

Range of motion testing revealed forward flexion from 0 to 30 
degrees; backward extension of 0 to 10 degrees; right and 
left lateral flexion of 0 to 20 degrees, and rotation to 0 to 
25 degrees bilaterally.  There was no objective evidence of 
painful motion.  It was noted that there was no tenderness to 
palpation.  On repetitive use, there was no indication of 
fatigue, weakness, lack of endurance or incoordination or 
additional limitation of motion.  Strength testing of the 
lower extremities was 5/5 bilaterally.  Straight leg raising 
was negative bilaterally.  A lumbosacral MRI failed to reveal 
any specific herniated disc or impingement on the L5-S1 root.  
The overall alignment of the spine was maintained and there 
was no significant degenerative disc disease.  Some 
degenerative changes at the facet joints of L5-S1 were shown.

The VA examiner concluded that after thorough review of the 
veteran's history, physical examination, imaging and MRI, 
there was evidence of radiculitis involving the S1 nerve root 
and left lower extremity, which was related to lumbar strain.

In a July 2006 rating decision, the RO granted a 40 percent 
evaluation for low back strain under DC 5237, effective from 
June 2, 2006, the date of the aforementioned VA examination.

A private medical statement of Dr. W. dated in and received 
for the record in October 2007, was accompanied by a waiver 
of agency of original jurisdiction/RO review of that 
evidence.  In that statement, Dr. W. indicated that he had 
reviewed the veteran's claims file and VA records.  Dr. W. 
observed that the veteran sustained a back injury in 1977 as 
a result of a service-related automobile accident.  The 
doctor stated that based on an independent review of the 
veteran's medical records as well as clinical interview of 
the veteran, it was his opinion that the veteran suffered 
from separate and distinct orthopedic and neurological 
manifestations of his back injury, at least as far back as 
1979.

Legal Analysis

The veteran and his representative maintain that an increased 
evaluation is warranted for the veteran's low back disorder 
both as it existed prior to June 2, 2006, and thereafter.  
The parties specifically maintain that the veteran's 
neurological symptomatology has not been adequately accounted 
for and that this symptomatology warrants the assignment of 
either a higher schedular evaluation and/or a separate 
evaluation for the time periods in question.  In this regard, 
the Board acknowledges that it appears that the veteran's low 
back strain is, as argued, manifested by both the presence of 
orthopedic manifestations, primarily discussed in Sections A 
and B below, as well as neurological symptomatology, which is 
specifically addressed in Section C below.  

Specifically, in the June 2007 Joint Motion, the parties 
requested that the Board specifically address findings made 
in upon VA examinations conducted in December 1997 and June 
2006 relating to neurological symptomatology.  In this 
regard, the Board is mindful of the Court's instructions in 
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the 
effect that a remand by the CAVC is not "merely for the 
purposes of rewriting the opinion so that it will 
superficially comply with the 'reasons or bases' requirement 
of 38 U.S.C. § 7104(d)(1) (West 1991).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis herein has been undertaken 
with that obligation in mind.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
regarding the claim.  The veteran must not assume that the 
Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given to whether an increase 
is warranted at any time since the award of service 
connection, a practice known as "staged" ratings.  Id.  
Inasmuch as the low back pain rating question currently under 
consideration was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with a rating of 20 
percent, which was later increased to 40 percent during the 
appeal period, the Board has characterized this rating issue 
on appeal as set forth on the title page.

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration: the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2007).

The veteran contends that his low back disability warrants a 
rating in excess of 20 percent disabling from October 23, 
1993, to June 1, 2006; and in excess of 40 percent from June 
2, 2006, forward.  At the outset, the Board notes that during 
the pendency of the veteran's appeal the regulations 
pertaining to evaluation of disabilities of the spine were 
amended twice.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 2002) 
(effective September 23, 2002); and 68 Fed. Reg. 51454-51456 
(Aug. 27, 2003) (effective September 26, 2003).

The changes effective September 23, 2002, involve the 
criteria for rating intervertebral disc syndrome (IVDS), 
rating this disability based on the occurrence of 
incapacitating episodes.  The second change, effective 
September 26, 2003, renumbered all of the spine diagnostic 
codes, and provides for the evaluation of all spine 
disabilities under a new General Rating Formula for Diseases 
and Injuries of the Spine.  38 C.F.R. § 4.71a (2007).

The veteran was notified of the aforementioned changes in the 
supplemental statement of the case (SSOC) issued in July 
2006.  Thus, the Board's decision to proceed in adjudicating 
this claim does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  As the veteran filed his increased rating claim in 
the 1990's, his low back disorder will be evaluated under the 
criteria in effect both prior to and from the effective date 
of the changes.  Because the changes became effective during 
the pendency of the claim, the Board must determine whether 
the revised version is more favorable to the veteran.  See 
VAOPGCPREC 7-2003.  However, even if the Board finds the 
revised version more favorable, the reach of the new criteria 
can be no earlier than the effective date of that change.  
See VAOPGCPREC 3-2000.

The Board notes that 20 percent rating awarded in by the RO 
in a June 2002 rating action was based on the criteria found 
at Diagnostic Code 5295, pertaining to the evaluation of 
lumbosacral strain under the old (pre-September 26, 2003) 
rating criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  Under Diagnostic Code 5295, a zero percent (non- 
compensable) rating is for application when there are slight 
subjective symptoms only.  A 10 percent rating is for 
application when there is characteristic pain on motion.  A 
20 percent rating is for application when there is muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in the standing position.  A 40 percent 
rating, the highest available under Diagnostic Code 5295, is 
for application when there is severe lumbosacral strain, as 
evidenced by listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

Under the old Diagnostic Code 5292, this code provided 
disability ratings for limitation of motion of the lumbar 
spine as follows: 10 percent for slight limitation; 20 
percent for moderate limitation; and the maximum, 40 percent 
for severe limitation.  38 C.F.R. § 4.71a.

Under the old Diagnostic Code 5293, this code pertaining to 
intervertebral disc syndrome, provided a noncompensable 
rating when postoperative and cured, a 10 percent rating when 
mild, a 20 percent rating for moderate disability, with 
recurring attacks.  A 40 percent rating was provided for 
severe disability manifested by reoccurring attacks with 
intermittent relief.  A 60 percent rating was provided for 
intervertebral disc syndrome productive of pronounced 
disability, "with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief."  Id.

Formula for Rating Criteria for Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, effective September 23, 
2002

Under the revised rating criteria for intervertebral disc 
syndrome, a 40 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, and a 60 percent evaluation 
is assigned for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2007).  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, General Rating Formula, Note 
(1).

General Rating Formula for Diseases and Injuries of the 
Spine, effective September 26, 2003

The September 26, 2003, revisions to the VA rating schedule 
establish a General Rating Formula for Diseases and Injuries 
of the Spine for diagnostic codes 5235 to 5243, unless 5243 
is evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes): 

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

100% 	Unfavorable ankylosis of the entire spine;

50% 	Unfavorable ankylosis of the entire thoracolumbar spine;

40% 	Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
Spine;

30% 	Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine

20% 	Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis

10% 	Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2007).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  See Note 2, 
Diagnostic Codes 5235-5243, 38 C.F.R. § 4.71a.

A.  Entitlement to an evaluation in excess of 20 percent 
for a low back disorder from October 23, 1993, to June 
1, 2006.

The Board has reviewed all the evidence of record and after 
careful consideration finds that under the criteria used for 
evaluating the spine prior to and from the effective date of 
any revised criteria, the veteran's low back disorder, most 
closely approximates the criteria for the current 20 percent 
rating from October 23, 1993, to June 1, 2006.  See 38 C.F.R. 
§§ 4.3, 4.7.  

Prior to June 2, 2006, there has been no objective evidence 
of severe limitation of motion of the lumbar spine to warrant 
a 40 percent rating under DC 5292 or severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldwaithe's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion to warrant a 40 percent rating under DC 5295.  
38 C.F.R. § 4.71a (2002).

In this regard, the veteran's VA medical records dated from 
1995 to June 1, 2006, private medical evidence dated from 
1994 to 1997 as well as numerous VA examination reports dated 
during that time period have been reviewed.  It is clear that 
up until the June 2, 2006 VA examination, the veteran had 
nearly no loss of lateral motion or rotation and only 
moderately impaired forward flexion and extension.  
Accordingly, overall, severe limitation of motion was not 
shown warranting a 40 percent evaluation under the old DC 
5292.  

Significantly, the evidence, although arguably showing marked 
limitation of forward bending as well as some osteo-arthritic 
changes, did not reveal that the veteran's low back 
disability was productive of severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldwaithe's sign or abnormal mobility on forced motion, 
which in and of itself is a critical finding without which a 
40 percent rating under DC 5295 is not warranted.

The Board has also considered rating the veteran's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the veteran of a higher disability rating.  
The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

There has been no objective evidence of ankylosis of the 
lumbar spine (DC 5289). 

Further, the provisions of DC 5293, 38 C.F.R. § 4.71a (2002), 
would not provide the basis for the assignment of an 
evaluation in excess of 20 percent, inasmuch as none of the 
evidence dated prior to June 2, 2006, indicated that the 
veteran's low back disorder was productive of severe 
intervertebral disc syndrome manifested by recurring attacks 
with intermittent relief.

Under the revised rating criteria effective from September 
23, 2002, an evaluation of the evidence dated prior to June 
2, 2006, reflects that there was no objective evidence of 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months to warrant a 40 percent 
rating.  38 C.F.R. § 4.71a (2003).

From September 26, 2003, there has been no evidence of 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine to warrant a 40 percent rating under DC 5237.  38 
C.F.R. § 4.71a (2006).

In light of the veteran's credible complaints of pain 
experienced in his back, functional loss due to flare-ups, 
pain, fatigability, incoordination, pain on movement, and 
weakness, were considered and are reflected in the 20 percent 
rating assigned from October 23, 1993, to June 1, 2006.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995).  The Board notes that according to the VA 
examination report of September 1997, there was no evidence 
that the veteran's low back disorder was productive of any 
additional functional loss during flare-ups, due to fatigue, 
weakness or lack of endurance.  There was also no evidence of 
muscle spasms as documented in the September and December 
1997 VA examination reports.  Medical evidence dated prior to 
June 2, 2006, similarly fails to identify any manifestations 
of the veteran's low back disorder such as functional loss 
due to fatigue, weakness, or lack of endurance, and while the 
Board is mindful of the veteran's general complaints of back 
pain, the schedule does not require a separate rating for 
pain alone.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

For the reasons stated above, the Board finds that under both 
the former and twice amended rating criteria used for the 
evaluation of the spine, entitlement to an evaluation in 
excess of 20 percent for a low back disorder from October 23, 
1993, to June 1, 2006, is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable, and the appeal 
is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Entitlement to an evaluation in excess of 40 percent 
for a low back disorder from June 2, 2006, forward.

The Board notes that the increase in rating to 40 percent, 
awarded in a July 2006 rating action, was based on the 
criteria under new General Rating Formula, DC 5237, governing 
ratings for lumbosacral strain.  The grant was based on 
clinical evidence documented in the June 2, 2006, VA 
examination report which revealed limitation of forward 
flexion to 30 degrees or less.

Under the new General Rating Formula, a 20 percent evaluation 
is for application with forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent evaluation under the new 
criteria is for application when forward flexion of the 
cervical spine is 15 degrees or less; or where there is 
favorable ankylosis of the entire cervical spine.

A 40 percent evaluation is for application when there is 
unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is for application when there 
is unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation is for application when there is 
unfavorable ankylosis of the entire spine.

The veteran's most recent examination of June 2006 revealed 
that he was able to flex to 30 degrees, extend to 10 degrees, 
and bend sideways to 20 degrees bilaterally and to rotate to 
25 degrees bilaterally.  Range of motion exercises were done 
with no discomfort, and no pain.  There were no changes in 
results with repetitive motion.

In order to warrant an increased rating under the new rating 
criteria, it would have to be shown that there was either 
unfavorable ankylosis of the entire thoracolumbar spine, or 
unfavorable ankylosis of the entire spine, neither of which 
has been reported.  A higher rating under the new rating 
criteria is therefore not warranted.

The veteran's low back disorder has been historically and 
correctly characterized as lumbosacral strain, and, under the 
old (pre-September 26, 2003) rating criteria, lumbosacral 
strain is rated under Diagnostic Code 5295.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2002). Under Diagnostic Code 
5295, a 20 percent rating is for application when there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  A 40 
percent rating, the highest available under Diagnostic Code 
5295, is for application when there is severe lumbosacral 
strain, as evidenced by listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

As noted, the highest rating available under the old 
diagnostic code for lumbosacral strain, 5295, is the 40 
percent currently assigned.  Similarly, under the old 
Diagnostic Code 5292, a 40 percent evaluation is the highest 
rating available, and is for application when there is severe 
limitation of motion of the lumbar spine.  Award of a higher 
rating under other, related diagnostic codes would require 
residuals of fractured vertebra or ankylosis of the spine, 
neither of which is shown here.

In addition, there has been no objective evidence of 
intervertebral disc syndrome productive of pronounced 
disability, "with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief which would warrant an evaluation of 60 
percent under DC 5293.  38 C.F.R. § 4.71a (2002).  In this 
regard, the 2006 VA examination report did not document any 
demonstrable muscle spasm and ankle jerk testing was 2+ on 
the right side and 1+ on the left side, clearly establishing 
that ankle jerk was not absent.  Furthermore, straight leg 
raising was negative bilaterally and a lumbosacral MRI failed 
to reveal any specific herniated disc or impingement on the 
L5-S1 root, indicative of other neurological findings.

Moreover from September 23, 2002, there was no objective 
evidence of intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months to warrant a 
even the currently assigned 40 percent rating.  38 C.F.R. § 
4.71a (2003).  In fact, the 2006 VA examination indicates 
that the veteran reported that he had not experienced any 
incapacitating episodes due to back pain for 2 years.

In light of the veteran's credible complaints of pain 
experienced in his back; functional loss due to flare-ups, 
pain, fatigability, incoordination, pain on movement, and 
weakness, were considered and are reflected in the 40 percent 
rating assigned from June 2, 2006, forward.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The Board notes that according to the VA examination 
report of 2006, there was no objective evidence of painful 
motion on range of motion testing.  It was also noted that 
there was no tenderness to palpation. On repetitive use, 
there was no indication of fatigue, weakness, lack of 
endurance or inccordination or additional limitation of 
motion.  Strength testing of the lower extremities was 5/5 
bilaterally.  Medical evidence dated from June 2, 2006, 
forward, similarly fails to identify any manifestations of 
the veteran's low back disorder such as functional loss due 
to fatigue, weakness, or lack of endurance, and while the 
Board is mindful of the veteran's general complaints of back 
pain, the schedule does not require a separate rating for 
pain alone.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).   

For the reasons stated above, the Board finds that under both 
the former and twice amended rating criteria used for the 
evaluation of the spine entitlement to an evaluation in 
excess of 40 percent for a low back disorder from June 2, 
2006, forward is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is inapplicable, and the appeal is denied.  38  
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

        

C.  Consideration of a separate evaluation for 
neurological impairment

As was pointed out in the June 2007 Joint Motion, clinical 
evidence in this case reflects that the veteran experiences 
not only orthopedic, but also neurological symptomatology 
associated with his low back disorder, for which a separate 
evaluation is sought.  

The parties to the Joint Motion specifically noted that Under 
the General Rating Formula for Diseases and Injuries of the 
Spine, effective from September 26, 2003, Note (1) directs 
the evaluation of any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  The Board observes that this express 
provision for such separate rating under the newer rating 
criteria does not mean such separate rating is precluded 
under the older criteria.  See Bierman v. Brown, 6 Vet. App. 
125 (1994).

The medical evidence in this case reflects that neurological 
symptomatology associated with the low back disorder was 
documented in medical records as early as August 1996, at 
which time the veteran had complaints of low back and 
associated left leg pain.  Private medical records dated in 
1997 indicated that the veteran suffered from degenerative 
joint disease of the low back as well as chronic low back 
pain radiating into the left lower extremity.  When evaluated 
in September 1977, neurological evaluation was normal except 
for complaints of pain radiating to the left leg.  Motor, 
sensation and straight leg raising tests were normal at that 
time.  A CT scan revealed no lumbar disc disease, but 
revealed mild bulgings and restriction of the nerve root 
canal.  When examined by VA in December 1997, examination 
revealed no spasm and the examiner summarized that the 
veteran appeared to have some L4-5 nerve root compression on 
the left side that could be considered radiculopathy.  

More recent evidence include s a VA medical record dated in 
October 2000 which shows that the veteran complained of 
constant lower back pain radiating into the left leg.  In 
addition, review of a VA examination report of June 2006 
shows that the veteran reported that he had experienced left 
lower extremity pain radiation since 1990, and indicated that 
symptoms had persisted since then.  The veteran's chief 
complaint related to pain of lumbar spine radiating from the 
thigh to the foot of the left leg.  The VA examiner concluded 
that after thorough review of the veteran's history, physical 
examination, imaging and MRI, there was evidence of 
radiculitis involving the S1 nerve root and left lower 
extremity, which was related to lumbar strain.

It appears in this case that a separate 10 percent disability 
rating for left leg radiculopathy is warranted under the 
provisions of Diagnostic Code 8520 which provides the rating 
criteria for paralysis of the sciatic nerve.  Mild incomplete 
paralysis of the sciatic nerve warrants a 10 percent 
disability rating.  A 20 percent disability rating requires 
moderate incomplete paralysis of the sciatic nerve.  A 40 
percent disability rating requires moderately severe 
incomplete paralysis of the sciatic nerve.  A 60 percent 
disability rating requires severe incomplete paralysis with 
marked muscular atrophy.  An 80 percent disability rating 
requires complete paralysis.  When there is complete 
paralysis, the foot dangles and drops, no active movement of 
the muscles below the knee is possible, and flexion of the 
knee is weakened or (very rarely) lost.  38 C.F.R. § 
4.124(a), Diagnostic Code 8520 (2007).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The veteran has been shown to have signs and symptoms 
consistent with mild left lower extremity radiculopathy.  As 
documented in medical records since 1996, the veteran has 
consistently reported lower left extremity radiating pain, 
without indication of right leg involvement.  When examined 
in September 1997, neurological evaluation was normal except 
for complaints of pain radiating to the left leg.  
Significantly, motor, sensation and straight leg raising 
tests were normal at that time.  When examined in 2006, the 
objective medical evidence of record showed negative straight 
leg raise bilaterally, strength was normal and ankle jerk 
signs were present bilaterally.  Overall, the neurological 
involvement is shown to be limited to the left leg, and 
primarily sensory - manifested for the most part by pain, and 
the clinical evidence reflects that no more than mild 
functional impairment has been indicated.  As such, a 
disability rating of 10 percent for left leg radiculopathy is 
warranted.

With regard to the appropriate effective date to be assigned 
for the grant of a separate disability rating for left leg 
radiculopathy, the Board observes that clinical documentation 
of left leg neurological symptomatology is shown as early as 
1996.  However, the veteran himself has reported that his 
left leg neurological symptomatology has been presented since 
about 1990.  The Board has also considered the medical 
opinion provided by Dr. W. in October 2007 to the effect that 
it was his opinion that the veteran suffered from separate 
and distinct orthopedic and neurological manifestations of 
his back injury, at least as far back as 1979.  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2007) [reasonable doubt to be resolved 
in veteran's favor].  Accordingly, resolving any doubt in 
favor of the veteran, an effective date of October 23, 1993, 
(the date of the original grant of service connection for a 
low back disorder) for the grant of a separate 10 percent 
disability rating for left leg radiculopathy, is assigned.

	D.  Extraschedular consideration

The Board has also considered whether an extraschedular 
evaluation is warranted.  The Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board, however, is still 
obligated to seek all issues that are reasonably raised from 
a liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit 
under the law or regulations.

The Board is not precluded from affirming an RO conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1) or from reaching such 
conclusion on its own.  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  In this case, the Board notes that the RO did not 
grant compensation benefits on this basis.

The Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the VA Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Board 
does not find the veteran's disability picture to be unusual 
or exceptional in nature as to warrant referral of his case 
to the Director or the Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's low back disorder has not 
required frequent hospitalizations.  While the veteran has 
reported that the back disorder caused him to have to quit 
his job as a letter carrier, there has not been any objective 
evidence presented that it by itself markedly interfered with 
employment in other capacities.  The Board notes that this 
matter will be further reviewed inasmuch as a claim for a 
total disability rating based on individual unemployability 
(TDIU) has been raised and has been referred to the RO for 
adjudication.  However, at this time the assigned 10, 20 and 
40 percent ratings adequately compensate the veteran for the 
nature and extent of severity of his low back disorder and 
related neurological impairment of the left lower extremity.  
Thus, the Board finds no basis for further action on this 
matter.




ORDER

Entitlement to an evaluation in excess of 20 percent for a 
low back disorder from October 23, 1993, to June 1, 2006, is 
denied.

Entitlement to an evaluation in excess of 40 percent for a 
low back disorder from June 2, 2006, forward, is denied.

A 10 percent evaluation for service-connected left leg 
radiculopathy associated with low back strain is granted, 
effective from October 23, 1993.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


